Paterson, J.
—The will of the testator contained the following residuary clause: “I give and devise the remainder of my estate, after the above legacies have been paid, to the Old Ladies’ Home, at present near Rincon Hill, at St. Mary’s Hospital.’’ The evidence—against the introduction of which there was no objection— shows that the establishment conducted by.the corporation respondent was generally known as St. Mary’s Hospital, and that one department thereof is called the Old Ladies’ Home, and is devoted to the care and protection of old ladies. The Old Ladies’ Home was originally in the same building with the hospital, but was recently removed into another building, erected by the corpora^ tion on the same lot about fifty feet from the hospital. The expenses of the Old Ladies’ Home have always been paid by the corporation, and it is under its control. There is no other Old Ladies’ Home in the vicinity of Rincon Hill. The name of the corporation is “The Sisters of Mercy.’’ It is claimed by the appellant that there is no legatee competent to take, and no trust having been created, the bequest to the Old Ladies’ Home fails.
Our code provides that “ the misnomer of a corporation in any written instrument does not invalidate the instrument, if it can be reasonably ascertained from it what corporation is intended." So long as the testator sufficiently indicates the institution intended, the bequest is good; and if from the will itself, or evidence aliunde, the object of the testator’s bounty can be ascertained, a misnomer of a legatee, or devisee, whether a natural person or a corporation, will not invalidate the
*332provision. (Le Fevre v. Le Fevre, 59 N. Y. 434.) It was held in a case quite similar to this that a charitable gift to a hospital- should be sustained notwithstanding the misnomer of the corporation, and that it would take and hold the gift on the trust named by the donor. (Lanning v. Sisters of St. Francis, 35 N. J. Eq. 392.)
The court found “ that the testatrix meant and intended by her said will, and especially by the twelfth article thereof, to make said corporation, called ‘The Sisters of Mercy/ her residuary legatee, intending thereby especially to benefit the department thereof which provides for the care, protection, and comfort of old ladies; and the testatrix knew that the only conduit of her charity was the corporation called ‘The Sisters of Mercy/” We think these findings of the court are justified by the evidence.
' Judgment affirmed.
McFarland, J., Sharpstein, J., and McKinstry, J., concurred.
Temple, J., dissented.
Rehearing denied.